Exhibit 10.1

THE ST. PAUL TRAVELERS COMPANIES, INC.
385 Washington Street
St. Paul, Minnesota  55102

As of November 5, 2004

Jay S. Fishman
1200 Mount Curve Avenue
Minneapolis, Minnesota 55403

Dear Jay:

I am writing this letter on behalf of the Board of Directors (the “Board”) of
The St. Paul Travelers Companies, Inc. (the “Company”) to confirm an amendment
to the terms and conditions of your employment with the Company as set out in
the letter agreement dated April 1, 2004 (the “Employment Agreement”).

1.             Amendment.  You and the Company agree that the first sentence of
Section 7(d) of the Employment Agreement is hereby amended and restated in its
entirety as follows:

(d)      Transportation.  You will be required for security purposes to use the
Company aircraft for all business travel and personal travel; provided, however,
that (i) if you use the aircraft for international personal travel you will
compensate the Company for such use at the maximum amount legally payable for
any such flight under Section 91.501(d)(l)-(10) of the Federal Aviation
Regulations, not to exceed the then applicable first class rate and (ii) your
use of the aircraft for international personal travel will be on the terms set
forth in Exhibit C.

2.             Exhibit.  You and the Company agree that the Employment Agreement
is hereby amended to add the exhibit attached to this amendment as Exhibit C to
the Employment Agreement immediately following Exhibit B thereto.

3.             Miscellaneous Provisions.

(a)           This amendment may be executed in any number of counterparts which
together will constitute but one agreement.

(b)           This amendment will be governed by and construed and entered into
in accordance with the laws of the State of Minnesota without reference to rules
relating to conflict of laws.

(c)           Except as amended hereby, the Employment Agreement shall continue
in full force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------


 

This amendment is intended to be a binding obligation upon both the Company and
yourself.  If this amendment correctly reflects your understanding, please sign
and return one copy to Ken Spence for the Company’s records.

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

/s/ Leslie B. Disharoon

 

 

Name:

Leslie B. Disharoon

 

 

Title:

Director

 

 

The above amendment correctly reflects our understanding, and I hereby confirm
my agreement to the same.

 

Dated as of November 5, 2004

/s/ Jay S. Fishman

 

Jay S. Fishman

 

--------------------------------------------------------------------------------


 

Exhibit C

 


TERMS OF TIME SHARING AGREEMENT

                For the purposes of these Time Sharing Terms (these “Terms”),
“Lessor” refers to The St. Paul Travelers Companies, Inc., “Lessee” refers to
Jay S. Fishman and the “parties” refers to Lessor and Lessee.

 

1.                Lease of Aircraft.  Lessor or one of its affiliates has
exclusive use, possession, command and control of the aircraft identified on
Schedule 1 hereto (the “Aircraft”).  Lessee and the General Counsel of Lessor
may from time to attend amend Schedule 1 hereto.  Lessor agrees to lease the
Aircraft to Lessee, with a flight crew on a “time sharing” basis as defined in
Section 91.501(c)(1) of the Federal Aviation Regulations (“FAR”) and pursuant to
the terms and conditions of these Terms and the provisions of FAR Section
91.501(b)(6) and Section 91.501(c)(1), and to provide a fully-qualified and
credentialed flight crew for all flights to be conducted hereunder.  The parties
acknowledge and agree that this arrangement did not result in any way from any
direct or indirect advertising, holding out or soliciting on the part of Lessor
or any person purportedly acting on behalf of Lessor.  Lessor and Lessee intend
that the lease of the Aircraft effected by these Terms shall be treated as a
“wet lease” pursuant to which Lessor provides transportation services to Lessee
in accordance with FAR Section 91.501(b)(6) and Section 91.501(c)(1).  Lessor
shall cause its affiliates to comply with the terms hereof to the extent
applicable.

 

2.                Payment for Use of Aircraft.  Lessee shall pay Lessor for each
flight conducted under these Terms the maximum amount legally payable for such
flight under Section 91.501(d)(l)-(10) of the Federal Aviation Regulations, not
to exceed the then applicable first class rate.

 

3.                Operational Control of Aircraft.  Lessor and Lessee intend and
agree that at all times Lessor shall have complete and exclusive operational
control over the Aircraft, its flight crews and maintenance, and complete and
exclusive possession, command and control of the Aircraft.  Lessor shall have
complete and exclusive responsibility for scheduling, dispatching and flight
following of the Aircraft on all flights conducted under these Terms, which
responsibility includes the sole and exclusive right over initiating, conducting
and terminating such flights.

 

4.                Billing.  Lessee shall pay all amounts due to Lessor under
Section 2 not later than 30 days after receipt of the invoice therefor.

 

5.                Scheduling.  Lessee will provide Lessor with requests for
flight time and proposed flight schedules as far in advance of any given flight
as possible.  Requests for flight time shall be in a form (whether oral or
written) mutually convenient to, and agreed upon by, the parties.  In addition
to proposed schedules and flight times, Lessee shall provide Lessor with the
following information for each proposed flight prior to scheduled departure: (i)
proposed

 

 

--------------------------------------------------------------------------------


 

departure point; (ii) destination; (iii) date and time of flight; (iv) the
number of anticipated passengers; (v) the nature and extent of luggage to be
carried; (vi) the date and time of a return flight, if any; and (vii) any other
pertinent information concerning the proposed flight that Lessor or the flight
crew may request.

 

6.                Maintenance of Aircraft.  Lessor shall be solely responsible
for securing maintenance, preventive maintenance and required inspections of the
Aircraft, and shall take such requirements into account in scheduling the
Aircraft.  No period of maintenance, preventive maintenance or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft hereunder,
unless such maintenance or inspection can be safely conducted at a later time in
compliance with all applicable laws and regulations, and within the sound
discretion of the pilot-in-command.

 

7.                Flight Crew.

 

(a)               Lessor shall employ (as its common law employees) or engage
(as its independent contractors) and pay all salaries, benefits and and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under these Terms.  All flight crewmembers shall
be included on any insurance policies required to be maintained by Lessor
hereunder.

 

(b)              The qualified flight crew provided by Lessor shall exercise all
of its duties and responsibilities with regard to the safety of each flight
conducted hereunder in accordance with applicable FAR’s.  The flight crew may,
in its sole discretion, terminate any flight, refuse to commence any flight, or
take any other action that, in the judgment of the pilot-in-command, is
necessitated by considerations of safety.  No such termination or refusal to
commence by the pilot-in-command shall create or support any liability for loss,
injury, damage or delay in favor of Lessee or any other person.  Lessor shall
not be liable for delay or failure to furnish the Aircraft and flight crew
pursuant to these Terms when such failure is caused by government regulation or
authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, acts of God, or other causes reasonably beyond the
control of Lessor.

 

8.                lnsurance.  Lessor shall ensure that there is in effect, at
Lessor’s sole cost and expense, aircraft liability insurance for the Aircraft
affording a minimum of $200,000,000 combined single limit for bodily injury
(including passengers) and/or property damage.  Such insurance shall name Lessee
as an additional insured, shall include a waiver of subrogation against Lessee,
its agents, family, guests and employees, and shall provide for 30 days prior
written notice to Lessee of cancellation or material change in coverage (seven
days, or such shorter period then prevailing in the business aviation insurance
market, in the case of war risk and allied perils).  Such insurance shall
include contractual liability coverage covering Lessor’s indemnity obligations
hereunder and shall permit the use of the Aircraft by Lessor for compensation or
hire.  Lessor shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing.  The cost of any such additional flight-specific
insurance shall be borne by Lessee.

 

--------------------------------------------------------------------------------


 

Lessor shall deliver certificates or binders of insurance to Lessee with respect
to the insurance required or permitted to be provided hereunder promptly upon
the renewal date of each policy.

 

9.                Taxes.  Lessor shall be responsible for collecting from Lessee
and paying over to the appropriate agencies all applicable Federal
transportation taxes and any sales, use or other excise taxes imposed by any
governmental authority in connection with any use of the Aircraft by Lessee
under these Terms.  Lessor shall indemnify Lessee against any and all claims,
liabilities, costs and expenses (including attorney’s fees as and when incurred)
arising out of its breach of this undertaking.

 

10.              Lessee’s Representations and Warranties.  Lessee represents and
warrants that:

 

(a)                                Lessee shall not use the Aircraft to carry
persons or property for hire or in any manner which would constitute common
carriage within the terms of the FAR’s.

 

(b)                                 Lessee shall refrain from incurring any
mechanic’s or other liens in connection with inspection, preventive maintenance,
maintenance or storage of the Aircraft, whether permissible or impermissible
under this Agreement.

 

(c)                                Lessee will abide by and conform to all laws,
governmental and airport orders, rules and regulations, as shall be imposed upon
the lessee of an aircraft under a time sharing arrangement.

 

11.              Lessor’s Representations and Warranties.  Lessor represents and
warrants that:

 

(a)                            It shall conduct all operations under this
Agreement in compliance with (i) all applicable provisions of all governmental
authorities having jurisdiction, including, but not limited to, the Federal
Aviation Administration and the governmental authorities of each foreign
jurisdiction in or over which the Aircraft may be operated hereunder; (ii) the
terms, conditions and limitations of, and in the geographical areas allowed by,
the insurance policies required hereunder; and (iii) the operating instructions
of the Aircraft’s flight manual and the manufacturers’ operating and maintenance
instructions.

 

(b)                             The Aircraft is, and at all times during the
term of this Agreement shall continue to be, in airworthy condition and in full
compliance with all applicable rules of the Federal Aviation Administration.

 

 

--------------------------------------------------------------------------------


 

(c)                              Lessor shall not do any act or voluntarily
suffer or permit any act to be done whereby any insurance required hereunder
shall or may be suspended, impaired or defeated.  In no event shall Lessor
suffer or permit the Aircraft to be used or operated during the term without
such insurance being fully in effect, including, without limitation, use of the
Aircraft in any geographical area not covered by the policies issued to Lessor
and then in effect.

 

(d)                             Lessor will carry a copy of these Terms in the
Aircraft at all times that the Aircraft is being operated hereunder.

 

12.              Term of Agreement.  These Terms shall remain in effect during
the term of the letter agreement, dated April 1, 2004, as amended, between
Lessor and Lessee.

 

13.              Indemnity.

 

(a)               Lessor hereby covenants and agrees that it shall be fully
liable to, and shall promptly upon demand defend, indemnify and hold harmless
Lessee and his agents, guests, invitees, licensees and employees from and
against any and all liabilities, claims, demands, suits, causes of action,
losses, penalties, fines, expenses or damages, including legal fees, arising out
of or in connection with (i) Lessor’s use, operation or maintenance of the
Aircraft, (ii) Lessor’s performance of or failure to perform any service or
obligation which is the subject matter of these Terms, or (iii) any other breach
by Lessor of any of the representations, warranties, covenants or agreements set
forth in this Time Sharing Agreement.

 

(b)              Lessee hereby covenants and agrees that he shall be fully
liable to, and shall promptly upon demand defend, indemnify and hold harmless
Lessor and its agents and employees from and against any and all liabilities,
claims, demands, suits, causes of action, losses, penalties, fines, expenses or
damages, including legal fees, arising out of or in connection with any breach
by Lessee of any of the representations, warranties, covenants or agreements set
forth in these Terms.

 

14.              Limitation on Liability.  Notwithstanding anything to the
contrary contained in these Terms, Lessee shall not have any liability arising
out of these Terms to Lessor for any liabilities, claims, demands, suits, causes
of action, losses, penalties, fines, expenses, damages or costs other than
amounts payable by Lessee pursuant to Sections 2, 8, 9 or 13(b) of these Terms. 
In no event shall Lessee be liable for any indirect, special, incidental,
punitive or consequential damages.

 

15.              Relationship of Parties.  Lessor is strictly an independent
contractor lessor/provider of transportation services with respect to Lessee.
 Nothing in these Terms are intended, nor shall it be construed so as, to
constitute the parties as partners or joint venturers or principal and agent. 
All persons furnished by Lessor for the performance of the operations and
activities contemplated by these Terms shall at all times and for all purposes
be considered Lessor’s employee or agents, and Lessor shall be solely
responsible for their performance.

 

 

--------------------------------------------------------------------------------


 

16.              Integration.  These Terms sets forth the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all other agreements, understandings, representations, warranties or
negotiations by or between the parties with respect thereto, all of which are
hereby cancelled.  There are no other agreements or representations, either oral
or written, express or implied, with respect to the subject matter of these
Terms that are not expressly set forth herein.  The representations, warranties
and indemnities set forth in these Terms shall survive the termination of these
Terms.

 

17.              FAR SECTION 91.23.  TRUTH-IN-LEASING STATEMENT UNDER SECTION
91.23 OF THE FEDERAL AVIATION REGULATIONS:

 

(A)             LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAVE BEEN MAINTAINED
AND INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE
EFFECTIVE DATE OF THESE TERMS. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR
ALL OPERATIONS TO BE CONDUCTED UNDER THESE TERMS.

 

(B)              THE ST. PAUL TRAVELERS COMPANIES, INC. HEREBY CERTIFIES THAT IT
IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL OPERATIONS
HEREUNDER AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(C)              THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS
BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS
CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

 

By signing below, the parties evidence their agreement with the foregoing terms.

 

The St. Paul Travelers Companies, Inc.

 

 

/s/ Leslie B. Disharoon

 

Name: Leslie B. Disharoon

 

Title: Director

 

 

 

/s/ Jay S. Fishman

 

Jay S. Fishman

 

 

--------------------------------------------------------------------------------


 

Schedule 1

1.    N122SC, a 1996 Dassault Aviation Falcon 2000, s/n 25.

 

2.    N404ST, a 2003 Dassault Aviation Mystere Falcon 900, s/n 200.

 

3.    N822TP, a 1995 Dassault Aviation Falcon 2000, s/n 20.

 

4.    N924WJ, a 1983 Dassault-Breguet Falcon 50, s/n 141.

 

--------------------------------------------------------------------------------